                                         Case 3:16-cr-00440-WHA Document 217 Filed 04/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10     UNITED STATES OF AMERICA,
                                  11                     Plaintiff,                           No. CR 16-0440 WHA

                                  12                v.
Northern District of California
 United States District Court




                                  13     YEVGENIY ALEKSANDROVICH                              ORDER RE JUROR
                                         NIKULIN,                                             QUESTIONNAIRE
                                  14
                                                         Defendant.
                                  15

                                  16          The Court is in receipt of the parties’ joint status conference memorandum (Dkt. No. 216).
                                  17   The questionnaire appended to the memorandum will be distributed to the jurors. A new question
                                  18   will, however, be added to the questionnaire. Specifically, the Court would like to inquire if the
                                  19   shelter-in-place orders are extended further to the end of May (or thereabouts), whether the jurors
                                  20   would be more likely or less likely to have health or other concerns about resuming trial after the
                                  21   extension.
                                  22          Counsel shall please meet and confer to agree on a form of question that captures the
                                  23   essence of this new question and provide a response by APRIL 21 AT NOON.
                                  24          IT IS SO ORDERED.
                                  25    Dated: April 20, 2020.
                                  26

                                  27
                                                                                                WILLIAM ALSUP
                                  28                                                            UNITED STATES DISTRICT JUDGE
